*948Foster, P. J., Heffernan, Bergan and Coon, JJ., concur; Brewster, J., dissents, in the following memorandum: By virtue of claimants-respondents’ membership in their labor union they sustained an employee relationship with the appellant employer during the periods in question. This arose under the labor agreement by certain provisions of which they became entitled to and were granted vacations with pay. During those periods claimants were not unemployed within the meaning and intent of the statute. (Labor Law, § 522; Matter of Mullen [Com], 277 App. Div. 1073.)